CHARLES J. SCHUCK, Judge.
Claimant, Willis Lantz, seeks reimbursement for damages in the amount of $47.53, occasioned by injuries to claimant’s reaper and caused by some employees of the state road commission negligently allowing certain stakes, driven in the ground on claimant’s farm and used in connection with a survey being made by the state road commission and which stakes were not removed and allowed to protrude in such a manner as to likely cause injury to any farm machinery used in harvesting the crop on claimant’s farm. To have allowed the stakes in question to have remained or to have failed to drive them into the ground without any part protruding therefrom, was of itself negligent. The claimant seemingly without knowledge of the presence of the stakes in question on his farm and premesis, went in, over and upon the particular section in which the said stakes were allowed to remain as aforesaid, to harvest his wheat crop with the use of a reaper and while so engaged the said reaper came in contact with a stake or stakes protruding from the ground as aforesaid and used in the survey theretofore made by the state road commission and causing serious damage to the said reaper in the amount claimed.
The state road commission does not contest the claimant’s right to an award and the claim is further approved by the special assistant to the attorney general as one that should be paid. After a careful consideration of the case upon the record as submitted, we are of the opinion that it should be entered as an approved claim and an award is made in the amount of forty-seven dollars and fifty-three cents ($47.53).